Citation Nr: 1439398	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-26 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for mucous colitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran had previously requested a Travel Board hearing, but he later withdrew this request in September 2009. 

The Virtual VA paperless claims processing system, apart from including the Veteran's representative's written brief presentation and recent VA outpatient records considered in a February 2013 Supplemental Statement of the Case (SSOC), contains documents that are either irrelevant to the issues on appeal or duplicative of the evidence already contained in the paper claims file. The Veterans Benefits Management System (VBMS) does not contain any documents.


FINDING OF FACT

The Veteran's mucous colitis has been productive of no more than a moderate level of disability.


CONCLUSION OF LAW

The criteria are not met for an evaluation higher than 10 percent for mucous colitis. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.114, Diagnostic Code 7319 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.            §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2014). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

Through VCAA notice correspondence dated from January 2008, the RO informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A.            § 5103(a)  and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, both sources of VCAA notice correspondence preceded issuance of the RO rating decision on appeal, and thereby comported with the standard for timely notice 

The RO has taken appropriate action to comply with the duty to assist the Veteran, obtaining records of VA outpatient treatment. There are no specific identified ongoing private outpatient treatment records to obtain. The Veteran has undergone VA Compensation and Pension examinations which adequately and distinctly describe his service-connected symptomatology. See 38 C.F.R. §4.1 (2013). The foregoing was all completed in compliance with the dictates of the Board's prior remand. The Veteran has not provided additional evidence in support of his claim, and he voluntarily withdrew his hearing request. There is no objective indication of any further relevant information or evidence that must be associated with the record. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R.            § 4.1 (2013). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1 .

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is assigned a 10 percent evaluation for his mucous colitis, which contemplates a moderate condition with frequent episodes of bowel disturbance with abdominal distress.  A maximum 30 percent rating is assigned for a severe condition with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.

In various statements submitted to the Board, the Veteran reported that his gastrointestinal disorder was worse that rated.  He noted alternating diarrhea and constipation and that he didn't know when the symptoms would begin.  He stated that he didn't always report his symptoms to his doctors.  He also reported recurrent abdominal pain and bloating.  

In VA records dated in 2006 and 2007, the Veteran denied abdominal pain, reflux, constipation, and diarrhea.  On VA examination of May 2008, the Veteran reported fecal incontinence at times. He had never been tried on any medications, never had bleeding from the rectum area, and remained quite physically active overall with no relevant abnormalities noted on physical examination. He reported no weight loss over the last year and that his diet was not extremely restricted.  He noted that at times, dairy products will cause diarrhea and cramping.  The diagnosis was irritable bowel syndrome with moderate symptoms as described.  In VA medical records dated in 2010 and 2011, the Veteran denied reflux, abdominal pain, constipation, and diarrhea.  A diagnosis of diverticulosis was noted.

At a December 2012 VA examination, the Veteran reported taking intermittent medication for his abdominal condition, and he experienced alternating diarrhea and constipation reportedly two to three times per month, intermittent abdominal bloating about once a week, occasional episodes of bowel disturbance with abdominal distress, and seven or more exacerbations and/or attacks in the past 12 months of the intestinal condition. There was no malnutrition, serious complications or other general health effects, and no other complications. The VA examiner found the severity of the disorder to be mild.  The examiner noted that the rationale for that conclusion was the degree and frequency of the Veteran's symptoms, providing that diarrheal stool with urgency, but no incontinence, one to two times a month and constipation, two to three times monthly is most consistent with mild irritable bowel syndrome. He further noted that the symptoms had not interfered with work or recreational activity over the 44 years since the diagnosis was first established. The examiner stated that individuals with moderate or severe irritable bowel syndrome have symptoms three to four times per week to daily in frequency and more intensity in severity.

The Board finds that an increased evaluation is not warranted.  The 2008 and 2010 VA examiner characterized the symptoms as mild and moderate, and not severe.  Additionally, the Veteran's own competent and credible testimony indicates that he does not have more or less constant stress; his episodes of bowel disturbance with abdominal distress are recurrent and occur from two to three times per month.   This does not most closely approximate the criteria for severe disorder.

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Although diverticulosis was noted in the record, it is rated under the code for irritable colon syndrome, which as noted above, does not provide for an increased evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7327 (2013).  For fecal leakage, an evaluation in excess of 30 percent requires extensive leakage and fairly frequent involuntary bowel movements.  38 C.F.R. § 4.114, Diagnostic Code 7322 (2013).  This has not been shown by the lay or medical evidence of record.  A separate evaluation is also not warranted, as the Veteran has not reported constant slight or occasional moderate leakage.  38 C.F.R. § 4.114, Diagnostic Code 7322; 38 C.F.R. § 38 C .F.R. § 4.14 (2013) (the evaluation of the same disability or the same manifestations of a disability under various diagnoses constitutes pyramiding and is prohibited); Esteban v. Brown, 6 Vet. App. 259 (1994) (finding that when a veteran has separate and distinct manifestations attributable to the same injury, however, he should be compensated under different diagnostic codes).

Finally, there is no evidence of adhesions of the peritoneum, ulcers, gastritis, postgastrectomy syndromes, stenosis or injury of the stomach, related liver or gallbladder disorders, dysentery, colitis, distomiasis, enteritis, enterocolitis, intestinal disorders, peritonitis, other anus and rectum disorders, hernias, and/or hepatitis.  38 C.F.R. § 4.114, Diagnostic Codes 7301, 7304-18, 7321-7326, 7328-54 (2013).  Consequently, an evaluation higher than 10 percent is not warranted pursuant to the VA rating criteria.

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) , which provides procedures for assignment of an extraschedular evaluation. In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's service-connected gastrointestinal disorder presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough, and he did not manifest or describe symptomatology outside of those criteria.  Essentially, the rating criteria premised upon nature, severity and frequency of relevant episodes properly accounts for nearly all of the symptoms presented in regard to functional impairment, and where applicable, the Board has duly considered alternate diagnostic codes for any further symptomatology (i.e., the possibility of reported fecal leakage due to underlying condition) but then ruled it out as a manifestation warranting any higher rating.

Thus, the Board cannot conclude that the Veteran's condition was consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. The Board therefore is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1)  for consideration of an extraschedular evaluation. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for mucous colitis. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An evaluation in excess of 10 percent for mucous colitis is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


